Case 2:19-cv-00569-JPH-MJD Document 64 Filed 08/07/20 Page 1 of 2 PageID #: 431




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 RYAN PATRICK RUCKER,

                Plaintiff,

 vs.                                             CASE NO. 2:19-cv-00569-JPH-MJD

 WEXFORD Med. Serv.,
 Terre Haute Regional Hospital,
 Indiana Dept. of Corr.,
 Wabash Valley Corr. Facility,
 Dr. Mitchef, Regional Med. Dir.,
 Dr. Samuel Byrd, MD,
 Dr. Elliot Kleinman,
 Nurse Amy Wright, RN,
 Nurse Rebecca “Bobbi” Riggs,
 Nurse Boyd (known only as),
 Richard Brown, W.V.C.F. Warden,
 Brian Mifflin, W.V.C.F., GHU Case Manager,

                Defendants.

                                   NOTICE OF SERVICE

        NOW COME the Defendant, Elliot Kleinman, DPM, files this notice that his Response to

 Plaintiff’s Request for Production of Documents was served today, August 7, 2020, on Plaintiff

 via U.S. First Class Mail.

                                            Respectfully submitted,

                                            /s/ Ronald A. Mingus
                                            Ronald A. Mingus (#31144-49)
                                            REMINGER CO., L.P.A.
                                            8909 Purdue Road, Suite 200
                                            Indianapolis, IN 46268
                                            Tel: (317) 853-7366
                                            Fax: (317) 228-0943
                                            rmingus@reminger.com
                                            Counsel for Defendant, Elliot Kleinman, D.P.M.
Case 2:19-cv-00569-JPH-MJD Document 64 Filed 08/07/20 Page 2 of 2 PageID #: 432




                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document has been sent by regular U.S. mail on this 7th day of
 August, 2020 to:

 Ryan Patrick Rucker                                Douglass R. Bitner
 Inmate #189843                                     KATZ KORIN CUNNINGHAM, P.C.
 Wabash Valley Correctional Facility                334 North Senate Avenue
 6908 South Old US Highway 41                       Indianapolis, IN 46204
 P.O. Box 1111                                      Counsel for Defendants, Nurse Boyd, Samuel
 Carlisle, IN 47838                                 Byrd, M.D., Dr. Mitcheff, Nurse Rebecca
 Plaintiff, Pro Se                                  “Bobbi” Riggs, Wexford Med. Serv., Nurse
                                                    Amy Wright

                                                    Archer Rose, Jr.
                                                    Cameron S. Huffman
                                                    Office of the Indiana Attorney General – 5th Fl.
                                                    302 West Washington street
                                                    Indianapolis, IN 46204
                                                    Counsel for Defendant, Indiana Dept. of
                                                    Correction




                                             /s/ Ronald A. Mingus
                                             Ronald A. Mingus (#31144-49)
                                             REMINGER CO., L.P.A.




                                                2
